Title: To Alexander Hamilton from William Seton, 25 June 1793
From: Seton, William
To: Hamilton, Alexander



New York 25 June 1793
Dear sir

It is a long while since I have had the pleasure to hear from you, and nothing has occured here worth attention. The Custom House refusing to take our Bank Notes I concluded to be the natural consequence of the establishment of the Bank of the United States—it rather militates against us in our Exchanges with the Branch, as we are obliged to pay out their Notes to our Dealers who have Duties to pay, of course we have less to give them in exchange for our own, but it will work its own remedy & in time Deposits will be drawn from them to pay Duties, instead of from us. By the Packet arrived this day I have Letters of the 2d May from my friend Mr Joseph Hadfield of London (the person to whom I have always forwarded your despatches to the Minister) he mentions that if it was possible to establish there on Office for the transfer of United States Bank Stock & other Stock of America (under the Management of Commssioners appointed by this Government) as well as for the payment of Interests & Dividends, that the purchases & investments in our Stocks would be immense, the Monied Men only wanting some such land of security on the Spot to prefer our funds to all those in Europe. I take the liberty of mentioning this to you & at same time to say, that if my friend could be appointed to any Agency in this way or for the paying of Interest &ca—no man is more trust worthy or can give more ample security, the first Houses in England & Holland will guarantee his Name and Conduct & few Men are more conversant in business. Tho’ engaged in concerns of the greatest magnitude, thro’ prudence he has stood firm during all the late wreck of credit & been able to survive a Storm that has proved fatal to some of the greatest Houses in Europe.
I am with the greatest respect,   Dear sir   Your obliged Obed. Hub. Ser

Wm Seton
Alexander Hamilton Esq.

